DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims        3-4, 7-8, 11-12 and 19 directed to species II non-elected without traverse by the applicant in the response filed on 12/17/2020.  Accordingly, claims 3-4, 7-8, 11-12 and 19 have been cancelled.
Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 13-14, 17-18 and 20 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a collage image creation system, method, and program, and in particular, to a technique for creating a collage image among a plurality of users.
Claims 1 and 18 identify the uniquely distinct features of “select a second mode in which the first display is made to display only the first image… and composes only the first image within the first frame of the layout displayed on the first display in a case where the second mode is selected, and the second processor is further configured to compose… only the second image within the second frame of the layout displayed on the second display in a case where the second mode is selected” (claim 1). Claim 18 is a method claim and recites similar features as claim 1.

These prior arts teach a collage image creation system, wherein the collage image creation system creates a collage image based on a first image stored in the first portable terminal and a second image stored in the second portable terminal, with first display, and a first processor to select one layout from among a plurality of layouts for the collage image creation, make  the first display the selected layout, select  the first image for use in the creation of the collage image from among a plurality of images stored in the first portable terminal, make  the selected first image be displayed within a first frame allocated to the first portable terminal among a plurality of frames of the selected layout displayed on the first display and further creating a collage creation among social networking application with user selected images in chat group.
But, however fail to explicitly teach the amendments such as currently recited into the independent claims, therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 18 obvious.
It follows that claims 2, 5-6, 9-10, 13-14, 17 and 20 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672